Fourth Court of Appeals
                               San Antonio, Texas
                                    October 23, 2019

                                  No. 04-19-00588-CV

                    IN RE GUARDIANSHIP OF Laverne T. CADY

                    From the Probate Court No. 2, Bexar County, Texas
                              Trial Court No. 2018-PC-4312
                      Honorable Veronica Vasquez, Judge Presiding

                                        ORDER

    In accordance with the court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of the appeal assessed against appellants.

      It is so ORDERED on October 23, 2019.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.

                                            _____________________________
                                            Luz Estrada, Chief Deputy Clerk